Citation Nr: 0111619	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-16 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Evaluation of service-connected post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling for the period 
from August 21, 1998, to March 17, 2000.

2.  Evaluation of service-connected PTSD, evaluated as 70 
percent disabling from March 17, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following a January 2000 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, granted 
service connection for PTSD and evaluated it as 30 percent 
disabling, effective from August 21, 1998.  In August 2000, 
the RO re-evaluated the veteran's PTSD as 70 percent 
disabling, effective from March 17, 2000.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the PTSD rating 
question was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, and because the RO has established a staged rating-
30 percent from August 21, 1998, and 70 percent from March 
17, 2000, the Board has characterized the rating questions as 
noted above.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
new law, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); see also Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  See Holliday, slip op. 
at 12-13.  In the case of Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001), it was noted that the VA 
Secretary had not promulgated implementing regulations, and 
that these regulations might in fact provide more assistance 
than is required by the Veterans Claims Assistance Act 
itself.  Holliday, slip op. at 12.  Indeed, the Court noted 
that, until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgments that the notification 
requirements had universal application.  Holliday, slip op. 
at 13.  In order to ensure that the veteran in this case is 
afforded all the protections of the Veterans Claims 
Assistance Act of 2000, as implemented by VA, a remand is 
required.  See also Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)). 

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include scheduling the 
veteran for a personal hearing before a RO hearing officer as 
requested in an August 2000 statement in support of claim.  
See 38 C.F.R. § 20.700 (2000).

Additional development needed to ensure that the requirements 
of the new law have been satisfied also includes scheduling 
the veteran for a VA examination.  Specifically, a review of 
the record on appeal reveals various opinions as to the scope 
and severity of the veteran's service-connected disability, 
both past and present.  See VA examinations dated in February 
1999 and July 2000; but see July 2000 and February 2001 
statements from a VA psychologist.  Therefore, because it is 
unclear as to when, if ever, the veteran met the criteria for 
a higher schedular rating for PTSD during either of the 
staged periods (i.e., from August 21, 1998, to March 17, 
2000, and for the post-March 17, 2000 period), on remand, 
another examination is required.  See Green v. Derwinski, 
1 Vet. App. 121 (1991); Lineberger v. Brown, 5 Vet. App. 367 
(1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); 38 C.F.R. § 3.326 (2000) (VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment).  
This is especially important because the record shows the 
veteran has a number of other medical problems, including 
depression and residuals of heart disease and a stroke which 
adversely affect his occupational and social functioning and 
it is unclear the degree of impairment due solely to service-
connected PTSD.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991) (VA may only consider independent medical evidence to 
support its findings and is not permitted to base decisions 
on its own unsubstantiated medical conclusions); but see 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) 
("when it is not possible to separate the effects of the 
[service-connected condition and the non-service-connected 
condition], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
61 Fed. Reg. 52698 (Oct. 8, 1996).").

Turning to the issue of entitlement to an extraschedular 
rating for PTSD under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000), the Board notes that the veteran and 
his representative have asserted that the veteran is entitled 
to such an evaluation.  Specifically, they have alleged that 
the veteran's PTSD is so severe that he is unable to obtain 
and retain employment.  See November 2000 Brief.  Moreover, 
in February 2001, a VA psychologist opined that the veteran's 
PTSD prevented him from working (i.e., caused total 
occupational impairment).  See February 2001 statement.  The 
provisions of 38 C.F.R. § 3.321(b)(1) require that 
consideration be given to whether the veteran's case is an 
exceptional one, namely one where the schedular evaluation is 
found to be inadequate.  If so, the case is to be submitted 
by the RO to the Chief Benefits Director, or the Director, 
Compensation and Pension Service, either of whom is 
authorized to approve an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  Id.

In the veteran's case, the RO has not made any determination 
as to whether referral under § 3.321(b)(1) is appropriate.  
Although an extraschedular rating, by definition, does not 
affect the Board's analysis on whether an increased schedular 
rating is warranted, it is nevertheless an integral part of 
the matter on appeal, Floyd v. Brown, 9 Vet. App. 88, 96 
(1996), and a remand for action under § 3.321(b)(1) is 
required.  See also Bagwell v. Brown, 9 Vet. App. 337 (1996).

Lastly, the Board notes that the veteran's representative, in 
November 2000, filed a notice of disagreement (NOD) with the 
RO's August 2000 decision that assigned March 17, 2000, as 
the effective date for the award of a total rating based on 
individual unemployability (TDIU).  See Gallegos v. Gober, 
No. 99-106 (U.S. Vet. App. Aug. 11, 2000) (any expression of 
a desire for review suffices as a NOD).  However, a statement 
of the case addressing this issue has not been issued by the 
RO.  38 C.F.R. §§ 19.29, 19.30 (2000).  Since the Court has 
indicated that referral to the RO of issues with which the 
veteran disagrees does not suffice, see Manlincon v. West, 
12 Vet. App. 238 (1999), a remand is required.  Consequently, 
this effective date issue is also remanded.  

This appeal is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
Specifically, he should be given 
opportunity to present evidence and 
argument on the issue of referral under 
§ 3.321(b)(1).  The RO must review the 
claims folder and ensure that all 
notification and development required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.

Such development should also include 
obtaining and associating with the record 
all treatment records at the Dorn VAMC 
and any records kept separately by the VA 
psychologist who has provided opinions as 
to the effect of service-connected 
disability on the veteran's 
employability.  Additionally, all records 
kept by any other physician or hospital 
identified by the veteran should be 
sought.  In the event any attempts to 
secure information are unsuccessful, such 
efforts should be fully documented in the 
record, and the veteran should be 
notified in accordance with the Veterans 
Claims Assistance Act of 2000. 

2.  As part of the development undertaken 
to comply with the new law, the RO should 
schedule the veteran for a VA psychiatric 
examination by a panel of two 
psychiatrists, if feasible.  
Psychological testing should be 
conducted.  The examiners should review 
the entire claims folder and provide an 
opinion as to all symptoms attributable 
to service-connected psychiatric 
disability.  Thereafter, the examiners 
should state whether it is possible to 
distinguish between adverse 
symptomatology caused by service-
connected PTSD and non-service-connected 
disabilities such as depression.  
Subsequently, the examiners should 
provide a consensus opinion as to the 
combined effect of all manifestations of 
service-connected disability (as opposed 
to his non-service-connected depression 
and residuals of heart disease and a 
stroke) on the veteran's social and 
industrial adaptability.  Additionally, a 
global assessment of functioning (GAF) 
score should be provided and its meaning 
should be explained in the context of 
applicable rating criteria.  All opinions 
provided should be explained in the 
context of other opinions of record, 
including the VA examiners in February 
1999, July 2000, and February 2001.

3.  The RO should ensure that the 
examination satisfies the instructions 
set out above.  After all notice 
requirements have been satisfied, and the 
duty to assist has been fulfilled, 
including scheduling the veteran for a 
personal hearing as requested in August 
2000, the RO should take adjudicatory 
action.  Consideration should include 
whether any other staged rating(s) should 
be assigned.  Fenderson, supra.  
Moreover, such adjudication should 
include consideration of whether referral 
under § 3.321(b)(1) is appropriate.  If 
the case is referred to the Chief 
Benefits Director or the Director, 
Compensation and Pension Service, the 
ultimate outcome should be communicated 
to the veteran.  Whether the case is 
referred under § 3.321(b)(1) or not, if a 
total schedular disability rating is not 
assigned for the entire period from 
August 21, 1998, a supplemental statement 
of the case (SSOC) should be issued.

4.  As for the claim for an earlier 
effective date for the grant of TDIU, the 
RO should issue a statement of the case.  
If, and only if, the veteran files a 
timely substantive appeal should this 
issue be returned for review by the 
Board.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and appear at the 
requested hearing, the claims folder should be returned to 
this Board for further appellate review.  No action is 
required by the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

